Mr. Justice Cooper:
I concur in the foregoing opinion. I do not think the defendant was denied any of his constitutional rights. The remark of the trial judge would not have been objectionable had he told the jury that the statement had to do entirely with the competency of the witness, and not to the weight of her evidence; nor do I think the defendant was unduly punished.
But there is another and more serious aspect to this prosecution. The state’s witness, a mere child, for she was then barely sixteen, from the moment of her induction into the foul atmosphere of the scene of her undoing to the end of the trial, was ‘ ‘ more sinned against than sinning. ’ ’ The mother—to her credit *194—prompted by a natural desire, as she doubtless was, to shield the child from the humiliation attendant upon a trial, not only advocated, but sanctioned, a form of marriage which, had it been legally consummated, might in a measure have effaced the taint which now clings to the unfortunate victim. Had the prosecuting offiéer been more intent upon shielding the innocent than he was in punishing the guilty, he would not only have 'avoided the degradation so fatal to her moral fiber, but healed, to some extent, at least, the wound that is now festering on the body politic. To my mind, the aims of society and the policy of the law would have been better subserved by the allowance of a legal marriage between the central figures in this domestic tragedy.